Name: Council Directive 2007/61/EC of 26 September 2007 amending Directive 2001/114/EC relating to certain partly or wholly dehydrated preserved milk for human consumption
 Type: Directive
 Subject Matter: health;  processed agricultural produce;  marketing;  food technology
 Date Published: 2007-10-04

 4.10.2007 EN Official Journal of the European Union L 258/27 COUNCIL DIRECTIVE 2007/61/EC of 26 September 2007 amending Directive 2001/114/EC relating to certain partly or wholly dehydrated preserved milk for human consumption THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) In view of the growing need for harmonisation in the international trade in milk and milk products, provision should be made to allow the standardisation of the protein content of certain partly or wholly dehydrated preserved milk to a minimum content of 34 %, by weight, expressed on fat-free dry matter. (2) While allowing standardisation, it is necessary to define raw materials as well as the composition of raw materials used for protein adjustment. (3) Regulation (EC) No 1925/2006 of the European Parliament and of the Council of 20 December 2006 on the addition of vitamins and minerals and of certain other substances to foods (2) aims at regulating the addition of such substances to food and establishes the list of vitamins and minerals that may be added to food. Council Directive 2001/114/EC (3) should therefore be amended to allow the addition of vitamins and minerals as provided for by Regulation (EC) No 1925/2006. (4) Directive 2001/114/EC should be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 2001/114/EC is hereby amended as follows: 1. Article 2 shall be deleted. 2. Annexe I shall be amended in accordance with the Annex to this Directive. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 August 2008. They shall forthwith communicate to the Commission the text of such laws, regulations and administrative provisions together with a table showing the correlation between them and this Directive. When they are adopted by Member States, these measures shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. The methods for making such reference shall be laid down by the Member States. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the third day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 26 September 2007. For the Council The President J. SILVA (1) Opinion of 5 September 2007 (not yet published in the Official Journal). (2) OJ L 404, 30.12.2006, p. 26. (3) OJ L 15, 17.1.2002, p. 19. Directive as amended by the 2003 Act of Accession. ANNEX Annex I to Directive 2001/114/EC is hereby amended as follows: 1. In point 1 Partly dehydrated milk, the first subparagraph shall be replaced by the following: This means the liquid product, whether or not sweetened, obtained by the partial removal of water from milk, from wholly or partly skimmed milk or from a mixture of these products, which may have an admixture of cream or of wholly dehydrated milk or both, the addition of wholly dehydrated milk not to exceed, in the finished products, 25 % of total milk solids.. 2. In point 2 Totally dehydrated milk, the first subparagraph shall be replaced by the following: This means the solid product, where the water content does not exceed 5 % by weight of the finished product, obtained by the removal of water from milk, from wholly or partly skimmed milk, from cream or from a mixture of these products.. 3. Point 3 Treatments shall be amended as follows: (a) In point (b), the introductory words shall be replaced by the following: Without prejudice to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1), the preservation of the products referred to in paragraphs 1 and 2 shall be achieved: (b) The following point shall be added: (c) Without prejudice to the compositional requirements of points 1 and 2 of this Annex the protein content of milk may be adjusted to a minimum content of 34 % by weight (expressed on fat free dry matter), by the addition and/or withdrawal of milk constituents in such a way as not to alter the whey protein to casein ratio of the milk being adjusted.. 4. Point 4 Authorised additions shall be replaced by the following: 4. Authorised additions and raw materials (a) Vitamins and minerals in accordance with Regulation (EC) No 1925/2006 of the European Parliament and of the Council of 20 of December 2006, on the addition of vitamins and minerals and of certain other substances to foods (2). (b) Authorised raw materials for protein adjustment purposes referred to in point 3(c) shall be as follows: (i) Milk retentate Milk retentate is the product obtained by concentrating milk protein by ultra filtration of milk, partly skimmed milk, or skimmed milk; (ii) Milk permeate Milk permeate is the product obtained by removing milk proteins and milk fat from milk, partly skimmed milk, or skimmed milk by ultra filtration; and (iii) Lactose Lactose is a natural constituent of milk normally obtained from whey with an anhydrous lactose content of not less than 99,0 % m/m on a dry basis. It may be anhydrous or contain one molecule of water of crystallisation or be a mixture of both forms. (1) OJ L 139, 30.4.2004, p. 55. Corrected by OJ L 226, 25.6.2004, p. 22. (2) OJ L 404, 30.12.2006, p. 26..